DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 25 March 2020 has been entered in full.  Claims 1, 2, 4, 6, 7, 9, 17-20, 24, 26, 27, 34-36, 38, 39, and 45-47 are amended.  Claims 3, 5, 8, 10-16, 21-23, 28-33, 37, and 40-44 are cancelled. 
Claims 1, 2, 4, 6, 7, 9, 17-20, 24-27, 34-36, 38, 39, and 45-47 are pending and under consideration in the instant application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 4, 6, 7, 9, 17-19, 25-27, 34-36, 38, 39, drawn to a chimeric polypeptide comprising a first polypeptide and a second polypeptide, said first polypeptide encoding a chimeric antigen receptor and said second polypeptide comprising a protease having cleavage activity directed against the first polypeptide; a polynucleotide encoding the chimeric polypeptide; vector; an engineered immune cell; and a method for inactivating a function linked to a transmembrane receptor.

Group II, claim(s) 20, 24, 34, 36, 38, 39, drawn to a set of polynucleotide sequences encoding a first polypeptide and a second polypeptide, said first polypeptide encoding a chimeric antigen receptor and a second polypeptide encoding a protease; and a method for inactivating a function linked to a transmembrane receptor.

Group III, claim(s) 45-47, drawn to a method of treating a disease in a subject using an effector cell, wherein said effector is an immune cell and wherein the transmembrane receptor polypeptide contributes to elimination of at least one pathological cell.


According to 37 CFR 1.475(d), if multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims. See also PCT Article 17(3)(a) and §1.476(c). In the instant case, Group I comprises the special technical feature of a chimeric polypeptide comprising a first polypeptide and a second polypeptide, said first polypeptide encoding a chimeric antigen receptor and said second polypeptide comprising a protease having cleavage activity directed against the first polypeptide, which is not required by the other inventions. Group II comprises the special technical feature of a set of polynucleotide sequences encoding a first polypeptide and a second polypeptide, said first polypeptide encoding a chimeric antigen receptor and a second polypeptide encoding a protease, which is not required by the other inventions. Lastly, Group III comprises the special technical feature of treatment of a disease in a subject using an effector cell, wherein said effector is an immune cell, which is not required by the other inventions.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEB
Art Unit 1647
04 June 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647